      Case 1:01-cr-00450-NRB Document 378 Filed 12/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------X
UNITED STATES OF AMERICA,

                        Plaintiff,
                                                        ORDER
             - against -
                                                01 Cr. 0450 (NRB)
RALIEK MOORE,                                   12 Civ. 5854 (NRB)

                     Defendant.
-------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS on August 26, 2020, the Second Circuit granted Raliek

Moore Jr.’s motion for leave to file a successive 28 U.S.C. § 2255

motion (“Motion”); and

     WHEREAS on September 1, 2020, the Court addressed a letter to

counsel for Mr. Moore, requesting that counsel inform the Court by

letter within two weeks whether counsel intended to pursue Mr.

Moore’s Motion, ECF No. 370; and

     WHEREAS no such letter was provided by counsel on or before

September 15, 2020; and

     WHEREAS this Court has reached out to counsel three times

since September 16, 2020 to determine counsel’s intention with

respect to Mr. Moore’s Motion; and

     WHEREAS counsel provided assurances that counsel would submit

the Motion during November 2020; and

     WHEREAS as of the date of this Order, no such Motion has been

filed; it is hereby
         Case 1:01-cr-00450-NRB Document 378 Filed 12/08/20 Page 2 of 2



     ORDERED that the Motion shall be filed no later than December

18, 2020; and it is hereby

     ORDERED that if the Motion is not filed by December 18, 2020,

this case will be dismissed.

     SO ORDERED.



Dated:       New York, New York
             December 8, 2020



                                            NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE
